THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 25, 2021


In the Court of Appeals of Georgia
 A21A1010. RIMERT v. MERIWETHER & THARP, LLC et al.
 A21A1011. MERIWETHER & THARP, LLC et al. v. RIMERT.
 A21A1012. MERIWETHER & THARP, LLC et al. v. VALADE.

      REESE, Judge.

      This invasion of privacy and legal malpractice lawsuit arose from the divorce

and child custody litigation between Jennifer Valade and Kenneth Valade. Kenneth

Valade, allegedly at the advice of his attorneys — Elizabeth Doak, Patrick

Meriwether, and Meriwether & Tharp, LLC (collectively, the “Attorneys”) — secretly

recorded Jennifer Valade and Crystal Rimert in a bedroom and subsequently

distributed those recordings. The trial court, in a partial summary judgment order: (1)

granted summary judgment in favor of the Attorneys on Rimert’s claims of negligent

training and supervision of Doak; (2) granted summary judgment in favor of the

Attorneys on Rimert’s claim of liability per se for a violation of Georgia’s criminal
wiretapping statute, OCGA § 16-11-62 (2); (3) denied the Attorneys’ summary

judgment motion on Kenneth Valade’s claims of legal malpractice; and (4) denied the

Attorneys’ summary judgment motion with respect to Rimert’s invasion of privacy

claims against the Attorneys. This appeal by Rimert and the Attorneys followed. For

the reasons set forth infra, we affirm in Case No. A21A1010, affirm in part and

reverse in part in Case No. A21A1011, and reverse in Case No. A21A1012.

      Viewed in the light most favorable to the respective nonmoving parties below,1

the record shows the following. Jennifer Valade filed for divorce against Kenneth

Valade in July 2013. Kenneth Valade hired the Attorneys to represent him in the

divorce. Doak graduated law school in 2010 and had been working at Meriwether &

Tharp the prior three years since passing the Georgia Bar. According to Kenneth

Valade, during an initial meeting with the Attorneys, Meriwether advised him to

place a “nanny cam” in Jennifer Valade’s bedroom, and that it was legal to do so and

directly related to the issues in the divorce. Doak agreed with this advice. At the time,

the court had a standing order in divorce actions that prohibited a party from “placing

under surveillance . . . for the purpose of harassing and intimidating the other

party[.]”

      1
          See Griffin v. State Bank, 312 Ga. App. 87 (718 SE2d 35) (2011).

                                           2
      Kenneth Valade proceeded to install in Jennifer Valade’s bedroom a covert

surveillance camera that he had received from a private investigator. At the time, the

Valades were not living together, with Jennifer Valade occupying the marital home

on the weekdays, and Kenneth Valade occupying the home on the weekends. The

camera was motion-activated and video was recorded to an SD card. Among other

recordings, the camera captured Jennifer Valade and Rimert in bed together having

sexual relations.

      Kenneth Valade showed the recordings to Doak and the private investigator.

Meriwether sent a letter to Jennifer Valade’s counsel on August 2, 2013, stating that

Kenneth Valade had recently become aware that Jennifer Valade was having sex with

Rimert in the marital home. The letter demanded that “[t]his behavior must stop

immediately.” (Emphasis in original). Otherwise, Kenneth Valade would seek an

emergency hearing, which would “force him to present all evidence of Ms. Valade’s

adulterous, lesbian relationship thereby making it public record.” The Attorneys

subsequently filed a motion with the trial court seeking an emergency hearing. The

motion revealed that Kenneth Valade had placed a camera in the home, which had

recorded Jennifer Valade and Rimert engaging in sexual relations.



                                          3
      The court decided to consider the Attorneys’ motion on the regular motions

calendar, but held an emergency hearing on August 15, 2013, after Jennifer Valade

made allegations of domestic violence against Kenneth Valade. Doak represented

Kenneth Valade at the hearing. Jennifer Valade alleged that Kenneth Valade had

pinned her against a wall and shoved her down the basement steps. She took pictures

of the bruises, reported the incident to the police, and showed the bruises to a deputy.

She also alleged at the hearing that Kenneth Valade had shaken, pushed, and thrown

objects at their daughter. Kenneth Valade denied hurting his wife and child, but stated

that he had, at the advice of counsel, placed a camera in the bedroom. The court

granted Jennifer Valade’s request for a family violence protective order.

      A day after the hearing, the State issued a warrant for Kenneth Valade’s arrest

for aggravated stalking and unlawful surveillance. The State later indicted him for

burglary, aggravated stalking, invasion of privacy, and family violence battery. The

first three charges were based on him placing a camera in the bedroom. The State

ultimately nolle prossed all the charges.

      Rimert filed a complaint against Kenneth Valade, the Attorneys, and others

alleging claims against the Attorneys of, among other things: violations of her right

to privacy under OCGA § 16-11-62 (2), (6), and (7); negligent training and

                                            4
supervision by Meriwether & Tharp over its employee Doak; and violations of

Rimert’s common law right to privacy. Kenneth Valade filed a cross-claim against the

Attorneys for professional negligence and malpractice. The Attorneys filed a motion

for summary judgment on Rimert’s and Kenneth Valade’s claims, which the trial

court granted in part and denied in part. These appeals by Rimert and the Attorneys

followed.

               Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      A de novo standard of review applies to an appeal from a grant or denial
      of summary judgment, and we view the evidence, and all reasonable
      conclusions and inferences drawn from it, in the light most favorable to
      the nonmovant.2


With these guiding principles in mind, we now turn to the parties’ claims of error.

                                 Case No. A21A1010

      1. Rimert argues that the trial court erred in granting the Attorneys’ summary

judgment motion regarding her claims of negligent supervision and training of Doak.

The trial court below found that Rimert cited to no evidence that Doak was somehow




      2
          Griffin, 312 Ga. App. at 87 (citations and punctuation omitted).

                                           5
unsuited to represent Kenneth Valade or that Meriwether & Tharp was aware of some

inability.

       “An employer may be held liable for negligent supervision only where there

is sufficient evidence to establish that the employer reasonably knew or should have

known of an employee’s tendencies to engage in certain behavior relevant to the

injuries allegedly incurred by the plaintiff.”3 Here, Rimert primarily cites to Doak’s

relative inexperience in the legal issues presented in this case. However, we agree

with the trial court that the record was devoid of evidence that Meriwether & Tharp

disregarded indications that Doak was somehow unsuited for representation.

Accordingly, the trial court did not err in granting summary judgment on this claim.4

       2. Rimert argues that the trial court erred in granting the Attorneys’ summary

judgment motion regarding her claims that the defendants violated OCGA § 16-11-62

(2) and were thus per se liable. She contends that the factfinder should determine

whether the purpose of the recordings fell under the crime-detection exception to the

statute, or whether the recordings were made for some other impermissible purpose.



       3
           Leo v. Waffle House, 298 Ga. App. 838, 841 (2) (681 SE2d 258) (2009).
       4
       See Munroe v. Universal Health Svcs., 277 Ga. 861, 866 (2) (596 SE2d 604)
(2004); Leo, 298 Ga. App. at 841 (2).

                                          6
      At the time of the surveillance in 2013, OCGA § 16-11-62, a criminal statute,

provided:

      It shall be unlawful for:
      ...
      (2) Any person, through the use of any device, without the consent of all
      persons observed, to observe, photograph, or record the activities of
      another which occur in any private place and out of public view;
      provided, however, that it shall not be unlawful:
      ...
      (C) To use for security purposes, crime prevention, or crime detection
      any device to observe, photograph, or record the activities of persons
      who are within the curtilage of the residence of the person using such
      device. A photograph, videotape, or record made in accordance with this
      subparagraph, or a copy thereof, may be disclosed by such resident to
      the district attorney or a law enforcement officer and shall be admissible
      in a judicial proceeding, without the consent of any person observed,
      photographed, or recorded[.]


      In Rutter v. Rutter (“Rutter I”), issued about one year before the Attorneys’

advice to Kenneth Valade, we held that the trial court in a divorce action properly

denied a motion to exclude a surreptitious recording of an opposing spouse in the

marital home.5 In that case, OCGA § 16-11-62 (2) did not bar admission of the

      5
       See Rutter v. Rutter, 316 Ga. App. 894, 902 (2) (c) (730 SE2d 626) (2012),
overruled by Rutter v. Rutter, 294 Ga. 1 (749 SE2d 657) (2013).

                                          7
recording because the wife set up the recording for the purpose of crime detection,

in order to document harm the husband might visit upon the children.6 Subsection (C)

to OCGA § 16-11-62 (2) applied even though the wife’s primary objective was to

obtain custody in the divorce proceeding.7 The Attorneys explicitly relied upon Rutter

I and OCGA § 16-11-62 (2) (C) in their pleadings in the Valade divorce action. The

Attorneys claimed that Kenneth Valade was “concerned” with the crime of adultery,

which is a misdemeanor under OCGA § 16-6-19.8

      In October 2013, about two months after Kenneth Valade made the recordings,

the Supreme Court of Georgia reversed our decision in Rutter I (“Rutter II”).9 The

Court held that subparagraph (C) of OCGA § 16-11-62 (2), which was enacted by a

House bill in 2000, did not survive the enactment of a Senate bill a week later



      6
          Rutter, 316 Ga. App. at 902 (2) (c).
      7
          Id. at 901 (2) (c).
      8
        The parties did not argue below whether reliance on the crime of adultery was
proper, given the offense’s questionable constitutional status. See In re J. M., 276 Ga.
88, 90-91 (3) (575 SE2d 441) (2003) (fornication statute was unconstitutional to the
extent it criminalized “the private, non-commercial, consensual sexual acts of two
persons legally capable of consent[]”). Because the parties did not address this issue
below or on appeal, we do not address it here.
      9
          Rutter, 294 Ga. at 3.

                                           8
because the Senate bill did not contain the subparagraph.10 Accordingly, given the

Supreme Court’s holding in Rutter II, OCGA § 16-11-62 (2) did not contain properly

enacted exceptions. The General Assembly corrected this oversight in 2015.11

      Rimert concedes that Rutter II should not be applied retroactively against the

Attorneys.12 She instead argues that the trial court should not have dismissed her

entire claim under OCGA § 16-11-62 (2), but should have instead allowed the

factfinder to determine whether the Attorneys’ conduct satisfied the crime-detection

exception under subparagraph (C).

      Here, the evidence was undisputed that Kenneth Valade and the Attorneys set

out to record Rimert and Jennifer Valade commit the crime13 of adultery within the

curtilage of Kenneth Valade’s home. Although Rimert cites to varying other reasons

given by the Attorneys and Kenneth Valade for the recording, crime detection need



      10
           Id. at 2-3.
      11
           See Ga. L. 2015, p. 1046, § 2.
      12
         See Morris v. Turnkey Med. Eng., 317 Ga. App. 295, 299 (729 SE2d 665)
(2012) (listing factors a court should consider in deciding to apply a case retroactively
or prospectively).
      13
         Again, we do not comment on whether reliance on the crime of adultery in
order to satisfy OCGA § 16-11-62 (2) (C) was proper.

                                            9
not be the sole intent of a party in order to satisfy OCGA § 16-11-62 (2) (C).14 Thus,

the trial court did not err in granting summary judgment on this issue. We note that,

as explained in Division 3 below, this holding does not prevent Rimert from

proceeding on her claims of common law invasion of privacy.

                                Case No. A21A101115

      3. The Attorneys argue that they can not be held liable under theories of

common law invasion of privacy because their behavior was permitted by OCGA §

16-11-62 (2) (C).

      “More than 100 years ago, our Supreme Court recognized a private right of

action for an invasion of privacy. Since then, the Supreme Court and this Court have

identified four kinds of invasion of privacy for which a right of action exists, and

among these is an intrusion upon the seclusion or solitude of a plaintiff or into his




      14
         See Rutter I, 316 Ga. App. at 902 (2) (c); see also Fleet Finance v. Jones, 263
Ga. 228, 231 (3) (430 SE2d 352) (1993) (criminal statutes must be strictly construed
against criminal liability even in the civil context).
      15
         The Attorneys briefed their claims of error regarding Kenneth Valade’s legal
malpractice claims in both Case Nos. A21A1011 and A21A1012. The Attorneys’
briefs regarding these issues are identical. We will address the legal malpractice
issues in Divisions 6 and 7 below.

                                          10
private affairs.”16 “With regard to this type of invasion of privacy, the Supreme Court

has held that the unreasonable intrusion aspect involves a prying or intrusion, which

would be offensive or objectionable to a reasonable person, into a person’s private

concerns.”17 This can include surveillance on the plaintiff by the defendant.18

      “The civil liability of [the defendant] must be determined under the applicable

provisions of the tort laws of this state, not the inapplicable criminal provisions[.]”19

Here, the Attorneys’ potential criminal liability under OCGA § 16-11-62 (2) is

irrelevant to their civil liability under common law invasion of privacy.20

Accordingly, the trial court did not err in denying summary judgment on this claim.

      16
         Benedict v. State Farm Bank, FSB, 309 Ga. App. 133, 135 (1) (a) (709 SE2d
314) (2011) (citations omitted). “The other recognized invasions of privacy for which
a right of action exists are the public disclosure of embarrassing private facts,
publicity that puts one in a false light, and the appropriation of one’s name or likeness
for the advantage of another.” Id. at 136 (1) (a) n. 3.
      17
         Assn. Svcs. v. Smith, 249 Ga. App. 629, 632 (2) (549 SE2d 454) (2001)
(citations and punctuation omitted).
      18
        See Benedict, 309 Ga. App. at 136 (1) (a); Johnson v. Allen, 272 Ga. App.
861, 864-865 (1) (613 SE2d 657) (2005).
      19
        Smith v. Chemtura Corp., 297 Ga. App. 287, 295 (6) (676 SE2d 756) (2009)
(punctuation and footnote omitted).
      20
          See id. at 294-295 (6) (given the plaintiffs’ complaint and arguments on
appeal, their claims for criminal offenses such as criminal battery did not state a claim
for civil battery).

                                           11
      4. The Attorneys argue that they cannot be held liable under OCGA § 16-11-62

(6) for distribution of the recording to counsel for Jennifer Valade and counsel for

Kenneth Valade because liability would violate the Attorneys’ discovery duties.

      OCGA § 16-11-62 also provides that it is unlawful for:

      (6) Any person to sell, give, or distribute, without legal authority, to any
      person or entity any photograph, videotape, or record, or copies thereof,
      of the activities of another which occur in any private place and out of
      public view without the consent of all persons observed; or
      (7) Any person to commit any other acts of a nature similar to those set
      out in paragraphs (1) through (6) of this Code section which invade the
      privacy of another.


      The phrase “without legal authority” as used in OCGA § 16-11-62 (6) is not

defined by statute.21 We are convinced, however, that a party disclosing a recording

for discovery purposes does not violate this subsection.22 Indeed, the Georgia

Supreme Court has held that a prosecutor does not violate a similar criminal statute

prohibiting distribution of sexually explicit conduct of a minor when the prosecutor


      21
           See OCGA § 16-11-60 (definitions).
      22
         See Intl. Harvester Co. v. Cunningham, 245 Ga. App. 736, 738 (1) (538
SE2d 82) (2000) (“Discovery is an integral and necessary element of our civil
practice. Wide latitude is given to make complete discovery possible.”) (citation and
punctuation omitted).

                                          12
produces the recording in response to a discovery request or court order.23

Accordingly, we reverse the trial court’s denial of the Attorneys’ motion for summary

judgment with respect to Rimert’s claims that the Attorneys violated OCGA § 16-11-

62 (6).24

       5. The Attorneys also contend that they cannot be held liable under the catchall

provision of OCGA § 16-11-62 (7).

       The Attorneys only briefly argued below that they did not violate the catchall

provision because their conduct was explicitly authorized by OCGA § 16-11-62 (2).

The trial court found that the Attorneys’ summary judgment motion did not reach

Rimert’s claim under OCGA § 16-11-62 (7) “except to the extent that subsection (7)

is co-extensive with subsection (2).” Because the Attorneys did not present any

additional arguments before the trial court regarding this subsection, and because the

court’s decision agrees that any claim under OCGA § 16-11-62 (7) cannot implicate




       23
        See Alexander Properties Group v. Doe, 280 Ga. 306, 308-309 (626 SE2d
497) (2006).
       24
         Although Rimert argues that the Attorneys did not present these arguments
before the trial court, the Attorneys raised these arguments in their reply brief below
and during the summary judgment hearing.

                                          13
the exceptions to OCGA § 16-11-62 (2), we affirm the trial court’s decision on this

issue.25

                                  Case No. A21A101226

       6. The Attorneys argue that judgmental immunity barred Kenneth Valade’s

malpractice claim against them because the surveillance and subsequent letter to

Jennifer Valade’s attorney was permissible. The trial court found that, putting aside

any potential violation of OCGA § 16-11-62, a question of fact existed whether the

Attorneys’ conduct violated the divorce court’s standing order preventing

surveillance for the purposes of harassment and intimidation, and that such conduct

led to Kenneth Valade’s arrest for aggravated stalking.

                Under the Georgia doctrine of judgmental immunity, there can be
       no liability for acts and omissions by an attorney in the conduct of
       litigation which are based on an honest exercise of professional
       judgment. This is a sound rule. Otherwise every losing litigant would be
       able to sue his attorney if he could find another attorney who was
       willing to second guess the decisions of the first attorney with the


       25
          See Pfeiffer v. Ga. Dept. of Transp., 275 Ga. 827, 829 (2) (573 SE2d 389)
(2002) (Appellate courts “refuse[] to review issues not raised in the trial court. . . .
Fairness to the trial court and to the parties demands that legal issues be asserted in
the trial court.”).
       26
            Kenneth Valade did not submit a response brief in any of the three cases.

                                           14
      advantage of hindsight. If this were permitted, the original trial would
      become a “play within a play” at the malpractice trial.27


              As the legal profession is at best an inexact science, a breach of
      duty arises only when the relevant, i.e., legal principles or procedures
      are well settled and their application clearly demanded, and the failure
      to apply them apparent. Unless the law is so well settled, clear, and
      widely recognized, an attorney acting in good faith and to the best of his
      knowledge will be insulated from liability for adverse results.28


      In his response to the Attorneys’ motion for summary judgment below,

Kenneth Valade argued that the Attorneys’ malpractice caused him to violate the

divorce court’s standing order, which directly led to his arrest.

      “A person commits the offense of aggravated stalking when such
      person, in violation of a . . . temporary restraining order, temporary
      protective order, permanent restraining order, permanent protective
      order, [or] preliminary injunction . . . places under surveillance . . .
      without the consent of the other person for the purpose of harassing and
      intimidating the other person.”29


      27
          Engelman v. Kessler, 340 Ga. App. 239, 244 (1) (797 SE2d 160) (2017)
(citation and punctuation omitted).
      28
        Jones v. American Envirecycle, 217 Ga. App. 80, 83-84 (2) (456 SE2d 264)
(1995) (citation and punctuation omitted; emphasis in original).
      29
           OCGA § 16-5-91 (a).

                                          15
A court in a divorce action may issue a standing order which “[e]njoins and restrains

each party from doing or attempting to do or threatening to do any act which injures,

maltreats, vilifies, molests, or harasses” the other party.30

      We could not locate, nor did the trial court or Kenneth Valade cite, any case in

which an aggravated stalking conviction was based on the violation of a divorce

court’s standing order. Indeed, it was only after the divorce court below granted a

temporary protective order that the court warned that violation of the order could

result in an arrest for aggravated stalking. Accordingly, the law on whether Kenneth

Valade could be arrested for aggravated stalking based on the divorce court’s

standing order was not well settled, clear, and widely recognized.31 We thus reverse

the trial court’s denial of the Attorneys’ motion for summary judgment on this issue.

Because the parties and the trial court did not address Kenneth Valade’s remaining

legal malpractice claims, we express no opinion as to the viability of his legal

malpractice claims premised on civil liability resulting from Rimert’s contentions of

common law invasion of privacy.



      30
           OCGA § 19-1-1 (b) (3).
      31
       See Chatham Orthopaedic Surgery Center v. White, 283 Ga. App. 10, 12 (1)
(640 SE2d 633) (2006); Jones, 217 Ga. App. at 84 (2).

                                           16
      7. Given our decision in Division 6 above, we need not address the Attorneys’

remaining claims of error.

      In summary, we affirm the trial court’s decisions regarding negligent

supervision, OCGA § 16-11-62 (2), common law invasion of privacy, and OCGA §

16-11-62 (7). We reverse the trial court’s decisions regarding OCGA § 16-11-62 (6)

and legal malpractice with respect to Kenneth Valade’s arrest.

      Judgment affirmed in Case No. A21A1010. Judgment affirmed in part and

reversed in part in Case No. A21A1011. Judgment reversed in Case No. A21A1012.

Doyle, P. J., and Brown, J., concur.




                                        17